

Exhibit 10.1


Execution Version





PUBLIC SERVICE COMPANY OF NEW MEXICO




$200,000,000




$150,000,000 3.21% Senior Unsecured Notes, Series A, due April 30, 2030
$50,000,000 3.57% Senior Unsecured Notes, Series B, due April 29, 2039






______________


NOTE PURCHASE AGREEMENT


______________




Dated April 30, 2020











--------------------------------------------------------------------------------







Table of Contents
SECTION HEADING PAGE

SECTION 1.AUTHORIZATION OF NOTES
1
SECTION 2.SALE AND PURCHASE OF NOTES
1
SECTION 3.
CLOSING
2
SECTION 4.
CONDITIONS TO CLOSING
2
Section 4.1.
Representations and Warranties
2
Section 4.2.
Performance; No Default
2
Section 4.3.
Compliance Certificates
2
Section 4.4.
Opinions of Counsel
3
Section 4.5.
Purchase Permitted By Applicable Law, Etc
3
Section 4.6.
Sale of Other Notes
3
Section 4.7.
Payment of Special Counsel Fees
3
Section 4.8.
Private Placement Number
3
Section 4.9.
Changes in Corporate Structure
3
Section 4.10.
Funding Instructions
3
Section 4.11.
Regulatory Approvals
4
Section 4.12.
Proceedings and Documents
4
SECTION 5.REPRESENTATIONS AND WARRANTIES OF THE COMPANY
4
Section 5.1.
Organization; Power and Authority
4
Section 5.2.
Authorization, Etc
4
Section 5.3.
Disclosure
5
Section 5.4.
Organization; Affiliates
5
Section 5.5.
Financial Statements; Material Liabilities
5
Section 5.6.
Compliance with Laws, Other Instruments, Etc
5
Section 5.7.
Governmental Authorizations, Etc
6
Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
6
Section 5.9.
Taxes
6
Section 5.10.
Title to Property; Leases
6
Section 5.11.
Licenses, Permits, Etc
7
Section 5.12.
Compliance with Employee Benefit Plans
7
Section 5.13.
Private Offering by the Company
8
Section 5.14.
Use of Proceeds; Margin Regulations
8
Section 5.15.
Existing Indebtedness; Future Liens
8
Section 5.16.
Foreign Assets Control Regulations, Etc
9
Section 5.17.
Status under Certain Statutes
10
Section 5.18.
Environmental Matters
10
Section 5.19.
Solvency
10

-i-



--------------------------------------------------------------------------------




SECTION 6.REPRESENTATIONS OF THE PURCHASERS
10
Section 6.1.
Purchase for Investment
10
Section 6.2.
Source of Funds
10
SECTION 7.
INFORMATION AS TO COMPANY
12
Section 7.1.
Financial and Business Information
12
Section 7.2.
Officer’s Certificate
14
Section 7.3.
Visitation
15
Section 7.4.
Electronic Delivery
16
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES
16
Section 8.1.
Maturity
16
Section 8.2.
Optional Prepayments with Make-Whole Amount
16
Section 8.3.
Allocation of Partial Prepayments
17
Section 8.4.
Maturity; Surrender, Etc.
17
Section 8.5.
Purchase of Notes
17
Section 8.6.
Make-Whole Amount
18
Section 8.7.
Change of Control
19
Section 8.8.Payments Due on Non-Business Days
20
SECTION 9.
AFFIRMATIVE COVENANTS
20
Section 9.1.
Compliance with Laws
20
Section 9.2.
Insurance
21
Section 9.3.
Maintenance of Properties
21
Section 9.4.
Payment of Taxes and Claims
21
Section 9.5.
Corporate Existence, Etc
21
Section 9.6.
Books and Records
22
Section 9.7.
Guarantors
22
Section 9.8.
Most Favored Lender.
23
SECTION 10.
NEGATIVE COVENANTS
24
Section 10.1.
Transactions with Affiliates
24
Section 10.2.Consolidation and Merger
24
Section 10.3.
Sale or Lease of Assets
24
Section 10.4.
Line of Business
25
Section 10.5.
Economic Sanctions, Etc
25
Section 10.6.
Liens
25
Section 10.7.
Financial Covenant
27
SECTION 11.
EVENTS OF DEFAULT
27
SECTION 12.
REMEDIES ON DEFAULT, ETC.
30
Section 12.1.
Acceleration
30

-ii-



--------------------------------------------------------------------------------




Section 12.2.
Other Remedies
30
Section 12.3.
Rescission
31
Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc
31
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
31
Section 13.1.
Registration of Notes
31
Section 13.2.
Transfer and Exchange of Notes
32
Section 13.3.
Replacement of Notes
32
SECTION 14.
PAYMENTS ON NOTES
32
Section 14.1.
Place of Payment
32
Section 14.2.
Payment by Wire Transfer
33
Section 14.3.
FATCA Information
33
SECTION 15.
EXPENSES, ETC.
34
Section 15.1.
Transaction Expenses
34
Section 15.2.
Certain Taxes
34
Section 15.3.
Survival
35
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
35
SECTION 17.
AMENDMENT AND WAIVER
35
Section 17.1.
Requirements
35
Section 17.2.
Solicitation of Holders of Notes
36
Section 17.3.
Binding Effect, Etc
36
Section 17.4.
Notes Held by Company, Etc
36
SECTION 18.
NOTICES
37
SECTION 19.
REPRODUCTION OF DOCUMENTS
37
SECTION 20.
CONFIDENTIAL INFORMATION
38
SECTION 21.
SUBSTITUTION OF PURCHASER
39
SECTION 22.
MISCELLANEOUS
39
Section 22.1.
Successors and Assigns
39
Section 22.2.
Accounting Terms
39
Section 22.3.Severability
40
Section 22.4.
Construction, Etc
40
Section 22.5.
Counterparts
41
Section 22.6.
Regulatory Statement
41
Section 22.7.
Governing Law
41
Section 22.8.
Jurisdiction and Process; Waiver of Jury Trial
42

-iii-



--------------------------------------------------------------------------------




Signature
43

-iv-



--------------------------------------------------------------------------------



SCHEDULE A  — Defined Terms


SCHEDULE 1-A  — Form of 3.21% Senior Unsecured Note, Series A, due April 30,
     
2030


SCHEDULE 1-B  — Form of 3.57% Senior Unsecured Note, Series B, due April 29,
    
2039


SCHEDULE 4.4(a)  —  Form of Opinions of Various Counsel for the Company


SCHEDULE 5.3  — Disclosure Materials


SCHEDULE 5.4  — Affiliates of the Company and Directors and Senior Officers


SCHEDULE 5.5  — Financial Statements


SCHEDULE 5.15  — Existing Indebtedness


SCHEDULE 14.3  — Form of Tax Compliance Certificate


PURCHASER SCHEDULE  — Information Relating to Purchasers








-v-




--------------------------------------------------------------------------------



PUBLIC SERVICE COMPANY OF NEW MEXICO
414 SILVER AVE. SW
ALBUQUERQUE, NEW MEXICO 87102




$150,000,000 3.21% Senior Unsecured Notes, Series A, due April 30, 2030
$50,000,000 3.57% Senior Unsecured Notes, Series B, due April 29, 2039




April 30, 2020




TO EACH OF THE PURCHASERS LISTED IN
        THE PURCHASER SCHEDULE HERETO:
Ladies and Gentlemen:
Public Service Company of New Mexico, a New Mexico corporation (the “Company”),
agrees with each of the Purchasers as follows:
SECTION 1. AUTHORIZATION OF NOTES.
The Company will authorize the issue and sale of (i) $150,000,000 aggregate
principal amount of its 3.21% Senior Unsecured Notes, Series A, due April 30,
2030 (the “Series A Notes”) and (ii) $50,000,000 aggregate principal amount of
its 3.57% Senior Unsecured Notes, Series B, due April 29, 2039 (the “Series B
Notes”; collectively with the Series A Notes, the “Notes”). The Notes shall be
substantially in the form set out in Schedule 1-A through Schedule 1-B, as
applicable. Certain capitalized and other terms used in this Agreement are
defined in Schedule A and, for purposes of this Agreement, the rules of
construction set forth in Section 22.4 shall govern. References to “Series” of
Notes shall refer to the Series A Notes and the Series B Notes or all, as the
context may require.
SECTION 2. SALE AND PURCHASE OF NOTES.
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in the Purchaser Schedule at the purchase price
of 100% of the principal amount thereof. The Purchasers’ obligations hereunder
are several and not joint obligations and no Purchaser shall have any liability
to any Person for the performance or non-performance of any obligation by any
other Purchaser hereunder.




--------------------------------------------------------------------------------



SECTION 3. CLOSING.
The execution and delivery of this Agreement and the sale and purchase of the
Notes to be purchased by each Purchaser shall occur at the offices of Chapman
and Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603, at 7:00 a.m.
Chicago time, at a closing on April 30, 2020 (the “Closing”). At the Closing the
Company will deliver to each Purchaser the Notes of such Series to be purchased
by such Purchaser in the form of a single Note of such Series (or such greater
number of Notes in denominations of at least $100,000 as such Purchaser may
request) dated the date of the Closing and registered in such Purchaser’s name
(or in the name of its nominee), against delivery by such Purchaser to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company in accordance with the instructions delivered by the
Company pursuant to Section 4.10. If at the Closing the Company shall fail to
tender such Notes to any Purchaser as provided above in this Section 3, or any
of the conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure by the Company to tender such
Notes or any of the conditions specified in Section 4 not having been fulfilled
to such Purchaser’s satisfaction.
SECTION 4. CONDITIONS TO CLOSING.
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
        Section 4.1. Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the Closing.
        Section 4.2. Performance; No Default. The Company shall have performed
and complied with all agreements and conditions contained in this Agreement
required to be performed or complied with by it prior to or at the Closing. From
the date of this Agreement to the Closing, before and after giving effect to the
issue and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.14), no Change of Control, Default or Event of Default
shall have occurred and be continuing.
        Section 4.3. Compliance Certificates.
        (a) Officer’s Certificate. The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
        (b) Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of the Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization,


-2-


--------------------------------------------------------------------------------



execution and delivery of the Notes and this Agreement and (ii) the Company’s
organizational documents as then in effect.
Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a) from Troutman Sanders LLP, counsel for the Company, and in-house legal
counsel to the Company, covering the matters set forth in Schedule 4.4(a) and
covering such other matters incident to the transactions contemplated hereby as
such Purchaser or its counsel may reasonably request (and the Company hereby
instructs its counsel to deliver such opinion to the Purchasers) and (b) from
Chapman and Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, covering such matters incident to such transactions as such
Purchaser may reasonably request.
        Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of
the Closing such Purchaser’s purchase of Notes shall (a) be permitted by the
laws and regulations of each jurisdiction to which such Purchaser is subject,
without recourse to provisions (such as section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (b) not violate
any applicable law or regulation (including Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.
        Section 4.6. Sale of Other Notes. Contemporaneously with the Closing,
the Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in the
Purchaser Schedule.
        Section 4.7. Payment of Special Counsel Fees. Without limiting
Section 15.1, the Company shall have paid on or before the date of the Closing
the fees, charges and disbursements of the Purchasers’ special counsel referred
to in Section 4.4 to the extent reflected in a statement of such counsel
rendered to the Company at least one Business Day prior to the date of the
Closing.
        Section 4.8. Private Placement Number. A Private Placement Number issued
by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall
have been obtained for each Series of Notes.
        Section 4.9. Changes in Corporate Structure. Other than transactions
permitted by Section 10, the Company shall not have changed its jurisdiction of
incorporation or organization, as applicable, or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.
        Section 4.10. Funding Instructions. At least four (4) Business Days
prior to the date of the Closing, each Purchaser shall have received written
wire transfer instructions signed by a


-3-


--------------------------------------------------------------------------------



Responsible Officer on letterhead of the Company including (i) the name and
address of the transferee bank, (ii) such transferee bank’s ABA number and
(iii) the account name and number into which the purchase price for the Notes is
to be deposited. Each Purchaser has the right, but not the obligation, upon
written notice (which may be by email) to the Company, to elect to deliver a
micro deposit (less than $50.00) to the account identified in the written
instructions no later than two (2) Business Days prior to Closing.  If a
Purchaser delivers a micro deposit, a Responsible Officer must verbally verify
the receipt and amount of the micro deposit to such Purchaser on a telephone
call initiated by such Purchaser prior to Closing.  The Company shall not be
obligated to return the amount of the micro deposit, nor will the amount of the
micro deposit be netted against the Purchaser’s purchase price of the Notes.
        Section 4.11. Regulatory Approvals. The issue and sale of the Notes
hereunder shall have been duly authorized by each regulatory authority whose
consent or approval shall be required for the issue and sale of the Notes to
such Purchaser and any orders issued pursuant thereto shall be in full force and
effect as of the Closing and all appeal periods, if any, shall have expired;
provided, however, that with respect to the registration requirements of
section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction, satisfaction of the
foregoing condition assumes the accuracy of the representations and warranties
of the Purchasers contained in Section 6.1 of this Agreement. Such Purchaser
shall have received copies of such consents, approvals or orders including a
copy of the approval of the NMPRC authorizing this transaction.
        Section 4.12. Proceedings and Documents. All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.
SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company represents and warrants to each Purchaser that:
        Section 5.1. Organization; Power and Authority. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts,
to execute and deliver this Agreement and the Notes and to perform the
provisions hereof and thereof.
        Section 5.2. Authorization, Etc. This Agreement and the Notes have been
duly authorized by all necessary corporate action on the part of the Company,
and this Agreement constitutes, and upon execution and delivery thereof each
Note will constitute, a legal, valid and


-4-


--------------------------------------------------------------------------------



binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
        Section 5.3. Disclosure. The Company, through its agents, BofA
Securities, Inc. and U.S. Bancorp Investments, Inc., has delivered to each
Purchaser a copy of the Private Placement Investor Presentation, dated April 16,
2020 (the “Presentation”), relating to the transactions contemplated hereby.
This Agreement, the Presentation, the financial statements listed in
Schedule 5.5 and the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Company prior to April 23, 2020 in connection
with the transactions contemplated hereby and identified in Schedule 5.3 (this
Agreement, the Presentation and such documents, certificates or other writings
and such financial statements delivered to each Purchaser being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Except as disclosed in the Disclosure
Documents, since December 31, 2019, there has been no change in the financial
condition, operations, business, or properties of the Company or any Subsidiary
except changes that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
        Section 5.4. Organization; Affiliates. Schedule 5.4 contains (except as
noted therein) complete and correct lists of (i) the Company’s Affiliates and
(ii) the Company’s directors and senior officers. The Company has no active
Subsidiaries as of the date of this Agreement.
        Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).
        Section 5.6. Compliance with Laws, Other Instruments, Etc. The
execution, delivery and performance by the Company of this Agreement and the
Notes will not (i) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter, regulations or by-laws,
shareholders agreement or any other agreement or instrument to which the Company
or any Subsidiary is bound or by which the Company or any Subsidiary or any of
their respective properties may be bound or affected, the violation of which
would have or would be reasonably be expected to have a Material Adverse Effect,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree or ruling of any court, arbitrator or


-5-


--------------------------------------------------------------------------------



Governmental Authority applicable to the Company or any Subsidiary or
(iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
        Section 5.7. Governmental Authorizations, Etc. No consent, approval,
authorization or order of, or registration, filing or declaration with, any
Governmental Authority or body having jurisdiction over the Company is required
in connection with the execution, delivery or performance by the Company of this
Agreement or the Notes, except for (i) such approval by the NMPRC as has been
obtained and (ii) required notice filings related to this Agreement with the SEC
or the NMPRC; provided that with respect to the registration requirements of
section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction, the foregoing
representation and warranty assumes the accuracy of the representations and
warranties of the Purchasers contained in Section 6.1 of this Agreement.
        Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) Except as disclosed in the Disclosure Documents, there are no actions,
suits, investigations or proceedings pending or, to the knowledge of the
Company, threatened against or affecting the Company or any Subsidiary or any
property of the Company or any Subsidiary in any court or before any arbitrator
of any kind or before or by any Governmental Authority that would, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
        (b) Neither the Company nor any Subsidiary is (i) in violation of any
order, judgment, decree or ruling of any court, any arbitrator of any kind or
any Governmental Authority or (ii) in violation of any applicable law,
ordinance, rule or regulation of any Governmental Authority (including
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
        Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (i) the amount of which, individually or in the aggregate,
is not Material or (ii) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The charges, accruals and
reserves on the books of the Company and its Subsidiaries in respect of U.S.
federal, state or other taxes for all fiscal periods are adequate. The U.S.
federal income tax liabilities of the Company and its Subsidiaries have been
finally determined (whether by reason of completed audits or the statute of
limitations having run) for all fiscal years up to and including the fiscal year
ended December 31, 2015.
        Section 5.10. Title to Property; Leases. The Company and its
Subsidiaries have good and sufficient title to their respective properties that
individually or in the aggregate are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Company or any Subsidiary after such date


-6-


--------------------------------------------------------------------------------



(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by this Agreement except for those
defects in title and Liens that, individually or in the aggregate, would not
have a Material Adverse Effect. All Material leases are valid and subsisting and
are in full force and effect in all material respects.
        Section 5.11. Licenses, Permits, Etc. Except as disclosed in the
Disclosure Documents, the Company and its Subsidiaries own or possess all
licenses, permits, franchises, authorizations, patents, copyrights, proprietary
software, service marks, trademarks and trade names, or rights thereto, that
individually or in the aggregate are Material, without known conflict with the
rights of others, except for those conflicts that, individually or in the
aggregate, would not have a Material Adverse Effect.
        Section 5.12. Compliance with Employee Benefit Plans. (a) The Company
and each ERISA Affiliate have operated and administered each Plan in compliance
with all applicable laws except for such instances of noncompliance as have not
resulted in and would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  Neither the Company nor any
ERISA Affiliate has incurred any liability pursuant to Titles I or IV of ERISA
or the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in section 3 of ERISA), and no event, transaction or condition
relating to such employee benefit plans has occurred or exists that would,
individually or in the aggregate, reasonably be expected to result in the
incurrence of any such liability by the Company or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, properties or assets of the
Company or any ERISA Affiliate, in either case pursuant to Titles I or IV of
ERISA or to section 430(k) of the Code or to any such penalty or excise tax
provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.
        (b) The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $70,000,000 in the case of
any single Plan and by more than $70,000,000 in the aggregate for all Plans. The
term “benefit liabilities” has the meaning specified in section 4001 of ERISA
and the terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.
        (c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
        (d) The expected postretirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.


-7-


--------------------------------------------------------------------------------



        (e) The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.
        (f) The Company and its Subsidiaries do not have any Non-U.S. Plans.
        Section 5.13. Private Offering by the Company. Neither the Company nor
anyone acting on its behalf has offered the Notes or any similar Securities for
sale to, or solicited any offer to buy the Notes or any similar Securities from,
or otherwise approached or negotiated in respect thereof with, any Person other
than sixty (60) Institutional Investors (including the Purchasers), each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.
        Section 5.14. Use of Proceeds; Margin Regulations. The Company will
apply the proceeds of the sale of the Notes hereunder for refinancing existing
debt, funding of capital expenditures and general corporate purposes. No part of
the proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets. As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
        Section 5.15. Existing Indebtedness; Future Liens. (a) Except as
described therein, Schedule 5.15 sets forth a complete and correct list of all
individual items of outstanding Indebtedness of the Company and its Subsidiaries
that exceeds $40,000,000 (or in the case of Contingent Obligations, such
Contingent Obligations guaranteeing or otherwise in respect of obligations that
exceed $40,000,000 described in the definition of “Indebtedness”) as of December
31, 2019 (including descriptions of the obligors and obligees, principal amounts
outstanding, any collateral therefor and any Guaranty thereof), since which date
there has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Indebtedness of the Company or its
Subsidiaries. Neither the Company nor any Subsidiary is in default and no waiver
of default is currently in effect, in the payment of any principal or interest
on any Indebtedness of the Company or such Subsidiary and no event or condition
exists with respect to any Indebtedness of the Company or any Subsidiary the


-8-


--------------------------------------------------------------------------------



outstanding principal amount of which exceeds $40,000,000 that would permit (or
that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Indebtedness to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.
        (b) Except as disclosed in Schedule 5.15 or as permitted in Section
10.6, neither the Company nor any Subsidiary has agreed or consented to cause or
permit any of its property, whether now owned or hereafter acquired, to be
subject to a Lien that secures Indebtedness or to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness.
        (c) Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including its charter or any other organizational document) which
limits the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Company, except as disclosed in Schedule 5.15.
        Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity (i) is a Blocked Person, (ii) has been
notified that its name appears or may in the future appear on a State Sanctions
List or (iii) is a target of sanctions that have been imposed by the United
Nations or the European Union.
        (b) Neither the Company nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.
        (c) No part of the proceeds from the sale of the Notes hereunder:
(i) constitutes or will constitute funds obtained on behalf of any Blocked
Person in violation of applicable law or will otherwise be used by the Company
or any Controlled Entity, directly or indirectly, (A) in connection with any
investment in, or any transactions or dealings with, any Blocked Person or any
Sanctioned Jurisdiction in violation of applicable law, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;
(ii) will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or
(iii) will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper


-9-


--------------------------------------------------------------------------------



advantage, in each case which would be in violation of, or cause any Purchaser
to be in violation of, any applicable Anti-Corruption Laws.
        (d) The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise in compliance with applicable
law) to ensure that the Company and each Controlled Entity is and will continue
to be in compliance with all applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws and Anti-Corruption Laws.
        Section 5.17. Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940,
the ICC Termination Act of 1995, or Section 204 of the Federal Power Act, nor is
the Company or any Subsidiary a holding company for the purposes of the Public
Utility Holding Company Act of 2005.
        Section 5.18. Environmental Matters. Except as would not result or
reasonably be expected to result in a Material Adverse Effect: (a) each of the
real properties of the Company and its Subsidiaries and all operations at such
real properties are in substantial compliance with all applicable Environmental
Laws, (b) there is no undocumented or unreported violation of any Environmental
Laws with respect to such real properties or the businesses operated by the
Company and its Subsidiaries that the Company is aware of, and (c) to the
Company’s knowledge, there are no conditions relating to such businesses or real
properties that have given rise to or would reasonably be expected to give rise
to a liability under any applicable Environmental Laws or to any Environmental
Claim.
        Section 5.19. Solvency. The Company is and, after the issuance of Notes
and the consummation of the transactions contemplated by this Agreement, will
be, Solvent.
SECTION 6. REPRESENTATIONS OF THE PURCHASERS.
        Section 6.1. Purchase for Investment. Each Purchaser severally
represents that it is (a) purchasing the Notes for its own account or for one or
more separate accounts maintained by such Purchaser or for the account of one or
more pension or trust funds and not with a view to the distribution thereof,
provided that the disposition of such Purchaser’s or their property shall at all
times be within such Purchaser’s or their control and (b) it is an “accredited
investor” (as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act). Each Purchaser understands that the Notes have not been registered under
the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes.
        Section 6.2. Source of Funds. Each Purchaser severally represents that
at least one of the following statements is an accurate representation as to
each source of funds (a “Source”) to be used by such Purchaser to pay the
purchase price of the Notes to be purchased by such Purchaser hereunder:
        (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption


-10-


--------------------------------------------------------------------------------



(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
        (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
        (c) the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or
        (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or
        (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),


-11-


--------------------------------------------------------------------------------



the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
        (f) the Source is a governmental plan; or
        (g) the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or
        (h) the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
SECTION 7. INFORMATION AS TO COMPANY
        Section 7.1. Financial and Business Information. The Company shall
deliver to each Purchaser and each holder of a Note that is an Institutional
Investor:
        (a) Quarterly Statements — within sixty (60) days (or such shorter
period as is the earlier of (x) fifteen (15) days greater than the period
applicable to the filing of the Company’s Quarterly Report on Form 10-Q (the
“Form 10-Q”) with the SEC regardless of whether the Company is subject to the
filing requirements thereof and (y) the date by which such financial statements
are required to be delivered under any Material Credit Facility or the date on
which such corresponding financial statements are delivered under any Material
Credit Facility if such delivery occurs earlier than such required delivery
date) after the end of each Fiscal Quarter in each Fiscal Year of the Company
(other than the last quarterly fiscal period of each such Fiscal Year),
duplicate copies of
        (i) a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such Fiscal Quarter,
        (ii) consolidated statements of income of the Company and its
Subsidiaries, for such Fiscal Quarter and (in the case of the second and third
quarters) for the portion of the Fiscal Year ending with such Fiscal Quarter,
and
        (iii) consolidated statements of changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for the portion of the Fiscal
Year ending with such Fiscal Quarter,


-12-


--------------------------------------------------------------------------------



setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments;
        (b) Annual Statements — within one hundred twenty (120) days (or such
shorter period as is the earlier of (x) fifteen (15) days greater than the
period applicable to the filing of the Company’s Annual Report on Form 10-K (the
“Form 10-K”) with the SEC regardless of whether the Company is subject to the
filing requirements thereof and (y) the date by which such financial statements
are required to be delivered under any Material Credit Facility or the date on
which such corresponding financial statements are delivered under any Material
Credit Facility if such delivery occurs earlier than such required delivery
date) after the end of each Fiscal Year of the Company, duplicate copies of
        (i) a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such Fiscal Year, and
        (ii) consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;
        (c) SEC and Other Reports — promptly upon their becoming available, one
copy of (i) each financial statement, report, notice, proxy statement or similar
document sent by the Company or any Subsidiary (x) to its creditors under any
Material Credit Facility (excluding information sent to such creditors in the
ordinary course of administration of a credit facility, such as information
relating to pricing and borrowing availability) or (y) to its public Securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by the Company or any
Subsidiary with the SEC;


-13-


--------------------------------------------------------------------------------



        (d) Notice of Default or Event of Default — promptly, and in any event
within ten (10) days after a Responsible Officer becoming aware of the existence
of any Default or Event of Default or that any Person has given any notice or
taken any action with respect to a claimed default hereunder or that any Person
has given any notice or taken any action with respect to a claimed default of
the type referred to in Section 11(f), a written notice specifying the nature
and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;
        (e) Employee Benefits Matters — promptly, and in any event within ten
(10) days after a Responsible Officer becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Company or an ERISA Affiliate proposes to take with respect thereto:
        (i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof;
        (ii) the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
        (iii) any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect;
         (f) Debt Ratings — prompt notice of any change in its Debt Ratings; and
        (g) Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries
(including actual copies of the Company’s Form 10-Q and Form 10-K) or relating
to the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such Purchaser or
holder of a Note; provided that any such requested information is subject to the
confidentiality provisions set forth in Section 20.
        Section 7.2. Officer’s Certificate. In connection with each set of
financial statements delivered to a Purchaser or holder of a Note pursuant to
Section 7.1(a) or Section 7.1(b), the


-14-


--------------------------------------------------------------------------------



Company shall deliver on or before the deadline set forth in Section 7.1(a) or
Section 7.1(b), as applicable, a certificate of a Senior Financial Officer:
        (a) Covenant Compliance — setting forth the information from such
financial statements that is required in order to establish whether the Company
was in compliance with the requirements of Section 10 during the quarterly or
annual period covered by the financial statements then being furnished
(including with respect to each such provision that involves mathematical
calculations, the information from such financial statements that is required to
perform such calculations) and detailed calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Section, and the calculation of the amount, ratio or percentage then in
existence. In the event that the Company or any Subsidiary has made an election
to measure any financial liability using fair value (which election is being
disregarded for purposes of determining compliance with this Agreement pursuant
to Section 22.2) as to the period covered by any such financial statement, such
Senior Financial Officer’s certificate as to such period shall include a
reconciliation from GAAP with respect to such election;
        (b) Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto; and
        (c) Guarantors – setting forth a list of all Subsidiaries and other
entities that are Guarantors and certifying that each Subsidiary or other entity
that is required to be a Guarantor pursuant to Section 9.7 is a Guarantor, in
each case, as of the date of such certificate of Senior Financial Officer.
        Section 7.3. Visitation. The Company shall permit the representatives of
each Purchaser and holder of a Note that is an Institutional Investor:
        (a) No Default — if no Default or Event of Default then exists, at the
expense of such Purchaser or holder and upon reasonable prior notice to the
Company, to visit the principal executive office of the Company, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, and (with the consent of the Company, which consent will not
be unreasonably withheld) to visit the other offices and properties of the
Company and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and


-15-


--------------------------------------------------------------------------------



        (b) Default — if a Default or Event of Default then exists, at the
expense of the Company to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.
        Section 7.4. Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if the Company satisfies any of the following requirements with
respect thereto:
        (a) such financial statements satisfying the requirements of
Section 7.1(a) or (b) and related Officer’s Certificate satisfying the
requirements of Section 7.2 and any other information required under
Section 7.1(c) are delivered to each Purchaser or holder of a Note by e-mail at
the e-mail address set forth in such Purchaser’s or holder’s Purchaser Schedule
or as communicated from time to time in a separate writing delivered to the
Company;
        (b) the Company shall have timely filed such Form 10-Q or Form 10-K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at https://www.pnm.com as of the
date of this Agreement;
        (c) such financial statements satisfying the requirements of
Section 7.1(a) or Section 7.1(b) and related Officer’s Certificate(s) satisfying
the requirements of Section 7.2 and any other information required under
Section 7.1(c) are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which each Purchaser and holder of Notes has
free access; or
        (d) the Company shall have timely filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR and shall have made such items available on
its home page on the internet or on IntraLinks or on any other similar website
to which each Purchaser and each holder of Notes has free access;
provided, however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided, further, that in the case of any
of clauses (b), (c) or (d), the Company shall have given each Purchaser and each
holder of a Note prior written notice, which may be by e-mail or in accordance
with Section 18, of such posting or filing in connection with each delivery,
provided, further, that upon request of any Purchaser or any holder to receive
paper copies of such forms, financial


-16-


--------------------------------------------------------------------------------



statements, other information and Officer’s Certificates or to receive them by
e-mail, the Company will promptly e-mail them or deliver such paper copies, as
the case may be, to such Purchaser or such holder.
SECTION 8.  PAYMENT AND PREPAYMENT OF THE NOTES.
        Section 8.1. Maturity. As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.
        Section 8.2. Optional Prepayments with Make-Whole Amount. (a) The
Company may, at its option, upon notice as provided below, prepay at any time
all, or from time to time any part of, the Notes of any Series, in an amount not
less than 20% of the aggregate principal amount of the Notes of any Series to be
prepaid then outstanding in the case of a partial prepayment, at 100% of the
principal amount so prepaid, and the Make-Whole Amount determined for the
prepayment date with respect to such principal amount. The Company will give
each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than ten (10) days and not more than sixty (60) days prior
to the date fixed for such prepayment unless the Company and the Required
Holders agree to another time period pursuant to Section 17. Each such notice
shall specify such date (which shall be a Business Day), the aggregate principal
amount of the Notes of each Series to be prepaid on such date, the principal
amount of each Note of each Series held by such holder to be prepaid (determined
in accordance with Section 8.3), and the interest to be paid on the prepayment
date with respect to such principal amount being prepaid, and shall be
accompanied by a certificate of a Senior Financial Officer as to the estimated
Make-Whole Amount due with respect to each Series of Notes to be prepaid in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. Two
(2) Business Days prior to such prepayment, the Company shall deliver to each
holder of Notes a certificate of a Senior Financial Officer specifying the
calculation of such Make-Whole Amount as of the specified prepayment date.
        (b) Notwithstanding anything contained in this Section 8.2 to the
contrary, if and so long as any Default or Event of Default shall have occurred
and be continuing, any prepayment of the Notes pursuant to the provisions of
Section 8.2(a) shall be allocated among all of the Notes of all Series at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof.
        Section 8.3. Allocation of Partial Prepayments. In the case of each
partial prepayment of the Notes pursuant to Section 8.2, the principal amount of
the Notes of the Series to be prepaid shall be allocated among all of the Notes
of such Series at the time outstanding in proportion, as nearly as practicable,
to the respective unpaid principal amounts thereof not theretofore called for
prepayment.
        Section 8.4. Maturity; Surrender, Etc.  In the case of each prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From


-17-


--------------------------------------------------------------------------------



and after such date, unless the Company shall fail to pay such principal amount
when so due and payable, together with the interest and Make-Whole Amount, if
any, as aforesaid, interest on such principal amount shall cease to accrue. Any
Note paid or prepaid in full shall be surrendered to the Company and cancelled
and shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.
        Section 8.5. Purchase of Notes. The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes of any Series except (a) upon the
payment or prepayment of the Notes of any Series in accordance with this
Agreement and the Notes or (b) pursuant to an offer to purchase made by the
Company or an Affiliate pro rata to the holders of all Notes of any Series at
the time outstanding upon the same terms and conditions, provided that if and so
long as any Default or Event of Default exists, such written offer shall be made
pro rata to the holders of all Notes of all Series outstanding upon the same
terms and conditions. Any such offer shall provide each holder with sufficient
information to enable it to make an informed decision with respect to such
offer, and shall remain open for at least five (5) Business Days. If the holders
of more than 20% of the principal amount of the Notes of the applicable Series
then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such Series of Notes of such fact and the expiration date
for the acceptance by holders of such Series of Notes of such offer shall be
extended by the number of days necessary to give each such remaining holder at
least ten (10) Business Days from its receipt of such notice to accept such
offer. The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment or prepayment of Notes pursuant to this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.
        Section 8.6. Make-Whole Amount.
The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero; provided further that the Make-Whole Amount shall equal zero with respect
to the relevant Series of Notes if such prepayment occurs on or after the date
which is 90 days prior to the Maturity Date. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.


-18-


--------------------------------------------------------------------------------



“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (i) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such


-19-


--------------------------------------------------------------------------------



Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
        Section 8.7. Change of Control.
        (a) Notice of Change of Control. The Company will, within fifteen (15)
Business Days after the occurrence of any Change of Control, give written notice
(the “Change of Control Notice”) of such Change of Control to each holder of
Notes. Such Change of Control Notice shall contain and constitute an offer to
prepay the Notes as described in Section 8.7(b) hereof and shall be accompanied
by the certificate described in Section 8.7(e).
        (b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
Section 8.7(a) shall be an offer to prepay, in accordance with and subject to
this Section 8.7, all, but not less than all, of the Notes held by each holder
(in this case only, “holder” in respect of any Note registered in the name of a
nominee for a disclosed beneficial owner shall mean such beneficial owner) on a
date specified in such Change of Control Notice (the “Proposed Prepayment
Date”). Such date shall be not fewer than thirty (30) days and not more than
sixty (60) days after the date of delivery of the Change of Control Notice.
        (c) Acceptance. Any holder of Notes may accept the offer to prepay made
pursuant to this Section 8.7 by causing a notice of such acceptance to be
delivered to the Company not fewer than ten (10) days prior to the Proposed
Prepayment Date. A failure by a holder of Notes to respond to an offer to prepay
made pursuant to this Section 8.7 shall be deemed to constitute a rejection of
such offer by such holder.
        (d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes together with
accrued and unpaid interest thereon but without any Make-Whole Amount or other
premium. The prepayment shall be made on the Proposed Prepayment Date.
        (e) Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of delivery of the Change of Control
Notice, specifying: (i) the Proposed Prepayment Date; (ii) that such offer is
made pursuant to this Section 8.7; (iii) the principal amount of each Note
offered to be prepaid (which shall be 100% of the outstanding principal balance
of each such Note); (iv) the interest that would be due on each Note offered to
be prepaid, accrued to the Proposed Prepayment Date; (v) that the conditions of
this Section 8.7 required to be fulfilled prior to the giving of notice have
been fulfilled; and (vi) in reasonable detail, the general nature and date of
the Change of Control.
        Section 8.8. Payments Due on Non-Business Days. Anything in this
Agreement or the Notes to the contrary notwithstanding, (x) except as set forth
in clause (y), any payment of


-20-


--------------------------------------------------------------------------------



interest on any Note that is due on a date that is not a Business Day shall be
made on the next succeeding Business Day without including the additional days
elapsed in the computation of the interest payable on such next succeeding
Business Day; and (y) any payment of principal of or Make-Whole Amount on any
Note (including principal due on the Maturity Date of such Note) that is due on
a date that is not a Business Day shall be made on the next succeeding Business
Day and shall include the additional days elapsed in the computation of interest
payable on such next succeeding Business Day.
SECTION 9. AFFIRMATIVE COVENANTS.
So long as any of the Notes are outstanding, the Company covenants that:
        Section 9.1. Compliance with Laws. Without limiting Section 10.4, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is subject
(including ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16) and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
        Section 9.2. Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
        Section 9.3. Maintenance of Properties. The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section 9.3
shall not prevent the Company or any Subsidiary from discontinuing the operation
and the maintenance of any of its properties if such discontinuance is desirable
in the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and provided, further, that this
provision shall not apply to properties required to be closed, discontinued or
abandoned pursuant to a law, legal order, mandate or requirement from the NMPRC
or any other federal or state governmental authority or regulatory authority
with the authority to regulate or oversee any aspect of the business of the
Company or its Affiliates.
        Section 9.4. Payment of Taxes and Claims. The Company will, and will
cause each of its Subsidiaries to, file all tax returns required to be filed in
any jurisdiction and to pay and


-21-


--------------------------------------------------------------------------------



discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, levies or claims payable by any of
them, to the extent the same have become due and payable and before they have
become delinquent, provided that neither the Company nor any Subsidiary need pay
any such tax, assessment, charge, levy or claim if (i) the amount, applicability
or validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (ii) the nonpayment of all such
taxes, assessments, charges, levies and claims would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
        Section 9.5. Corporate Existence, Etc. Subject to Section 10.2, the
Company will at all times preserve and keep its existence in full force and
effect. Subject to Sections 10.2 and 10.3, the Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries (unless dissolved or merged into the Company or a Wholly-Owned
Subsidiary) and all Material rights and franchises of the Company and its
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise would not, individually or in the aggregate, have
a Material Adverse Effect.
        Section 9.6. Books and Records. The Company will, and will cause each of
its Subsidiaries to, maintain proper books of record and account in conformity
with GAAP and all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Company or such Subsidiary, as the
case may be. The Company will, and will cause each of its Subsidiaries to, keep
books, records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Company and its Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Company
will, and will cause each of its Subsidiaries to, continue to maintain such
system.
        Section 9.7. Guarantors. (a) The Company will (x) cause each of its
Subsidiaries that guarantees or otherwise becomes liable at any time, whether as
a borrower or an additional or co-borrower or otherwise, for or in respect of
any Indebtedness under any Material Credit Facility (a “Subsidiary Guarantor”)
and (y) use commercially reasonable efforts to cause any other entity that is
not a Subsidiary that guarantees or otherwise becomes liable at any time,
whether as a borrower or an additional or co-borrower or otherwise, for or in
respect of any Indebtedness under a Material Credit Facility (a “Non-Subsidiary
Guarantor”; together with any other Non-Subsidiary Guarantors and any Subsidiary
Guarantors, each a “Guarantor”) to concurrently therewith:
        (i) enter into an agreement in form and substance satisfactory to the
Required Holders providing for the guaranty by such Guarantor, on a joint and
several basis with all other such Guarantors, of (x) the prompt payment in full
when due of all amounts payable by the Company pursuant to the Notes (whether
for principal, interest, Make-Whole Amount or otherwise) and this Agreement,
including all indemnities, fees


-22-


--------------------------------------------------------------------------------



and expenses payable by the Company thereunder and (y) the prompt, full and
faithful performance, observance and discharge by the Company of each and every
covenant, agreement, undertaking and provision required pursuant to the Notes or
this Agreement to be performed, observed or discharged by it (a “NPA Guaranty”);
and
        (ii) deliver the following to each Purchaser and holder of a Note:
        (A) an executed counterpart of such NPA Guaranty;
        (B) a certificate signed by an authorized responsible officer of such
Guarantor containing representations and warranties on behalf of such Guarantor
to the same effect, mutatis mutandis, as those contained in Sections 5.1, 5.2,
5.6, 5.7 and 5.16 of this Agreement (but with respect to such Guarantor and such
NPA Guaranty rather than the Company);
        (C) all documents as may be reasonably requested by the Required Holders
to evidence the due organization, continuing existence and, where applicable,
good standing of such Guarantor and the due authorization by all requisite
action on the part of such Guarantor of the execution and delivery of such NPA
Guaranty and the performance by such Guarantor of its obligations thereunder;
and
        (D) an opinion of counsel reasonably satisfactory to the Required
Holders covering such matters relating to such Guarantor and such NPA Guaranty
as the Required Holders may reasonably request.
        (b) At the election of the Company and by written notice to each holder
of Notes, any Guarantor may be discharged from all of its obligations and
liabilities under its NPA Guaranty and shall be automatically released from its
obligations thereunder without the need for the execution or delivery of any
other document by the holders, provided that (i) if such Guarantor is a
guarantor or is otherwise liable for or in respect of any Material Credit
Facility, then such Guarantor has been released and discharged (or will be
released and discharged concurrently with the release of such Guarantor under
its NPA Guaranty) under such Material Credit Facility, (ii) at the time of, and
after giving effect to, such release and discharge, no Default or Event of
Default shall be existing, (iii) no amount is then due and payable under such
NPA Guaranty, (iv) if in connection with such Guarantor being released and
discharged under any Material Credit Facility, any fee or other form of
consideration is given to any holder of Indebtedness under such Material Credit
Facility for such release, the holders of the Notes shall receive equivalent
consideration substantially concurrently therewith and (v) each holder shall
have received a certificate of a Responsible Officer certifying as to the
matters set forth in clauses (i) through (iv).
        (c) The failure of a Non-Subsidiary Guarantor to comply with Section
9.7(a)(i) or (ii) will constitute non-compliance by a Guarantor with this
Section 9.7.


-23-


--------------------------------------------------------------------------------



        Section 9.8. Most Favored Lender.  (a) If at any time after the date of
this Agreement the Company amends or modifies any financial covenant or any
event of default in the nature of a financial covenant (or the related
definitions or provisions governing accounting terms) (each, a “Financial
Covenant”) in any Material Credit Facility that is similar to any Financial
Covenant now or hereafter included herein, or if a Financial Covenant is added
to such Material Credit Facility (any such amended, modified or added Financial
Covenant, a “Modified Covenant”), then the Company shall provide a Most Favored
Lender Notice to each holder of the Notes, and such Financial Covenant herein
shall be deemed to be amended, modified or added automatically without any
further action on the part of the Company or any holder; provided that if such
Modified Covenant is less restrictive on the Company, then the amendment,
modification or addition to this Agreement shall take effect fifteen (15) days
after all holders’ receipt of such Most Favored Lender Notice, unless the
Required Holders notify the Company of their objection to such amendment,
modification or addition within such fifteen (15) day period, in which case such
amendment, modification or addition to this Agreement will not take effect;
provided further that, notwithstanding the foregoing, no such amendment,
modification or addition shall increase the ratio contained in this Section 10.7
in excess of 0.65 to 1.00 (whether by amending the ratio, the related
definitions or provisions governing accounting terms) without the consent of the
Required Holders.
        (b) Notwithstanding the foregoing, if a Default or an Event of Default
then exists and the amendment, modification or addition of any Financial
Covenant herein would make such provision less restrictive on the Company, then
such Financial Covenant shall only be deemed automatically amended, modified or
added at such time when such Default or Event of Default no longer exists, if
such time should occur. Furthermore, if any fee or other consideration shall be
given to the lenders under such Material Credit Facility in connection with a
Modified Covenant, the equivalent of such fee or other consideration shall be
given, pro rata, to the holders of the Notes; provided that no fee or other
consideration shall be due if the Modified Covenant is made in connection with a
renewal, restatement or extension of or entry into such Material Credit
Facility.
(c) “Most Favored Lender Notice” means, in respect of any Modified Covenant, a
written notice to each of the holders of the Notes delivered promptly, and in
any event within twenty (20) Business Days after the inclusion of such Modified
Covenant in any Material Credit Facility (including by way of amendment or other
modification of any existing provision thereof) from a Responsible Officer
referring to the provisions of this Section 9.8 and setting forth a reasonably
detailed description of such Modified Covenant (including any defined terms used
therein) and related explanatory calculations, as applicable.
SECTION 10.  NEGATIVE COVENANTS.
So long as any of the Notes are outstanding, the Company covenants that:
        Section 10.1. Transactions with Affiliates. The Company will not, and
will not permit any Subsidiary to, enter into directly or indirectly any
Material transaction or Material group of related transactions (including the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any Affiliate (other than the Company or another Subsidiary),


-24-


--------------------------------------------------------------------------------



except pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.
        Section 10.2. Consolidation and Merger. The Company will not (a) enter
into any transaction of merger or (b) consolidate, liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution); provided that, so
long as no Default or Event of Default shall exist or be caused thereby, a
Person may be merged or consolidated with or into the Company so long as the
Company shall be the continuing or surviving Person.
        Section 10.3. Sale or Lease of Assets. The Company will not (nor will it
permit its Subsidiaries to) sell, lease, transfer or otherwise dispose of, any
of its assets (including all or substantially all of its assets, whether in one
transaction or a series of related transactions) except (a) sales or transfers
of accounts receivable and related rights to payment in connection with a State
Approved Securitization and other sales and transfers of accounts receivable and
related rights to payment so long as such other sales and transfers are
non-recourse to the Company (other than with respect to Standard Securitization
Undertakings) and are otherwise on commercially reasonable terms, (b) sales of
assets (excluding those permitted in clause (a) hereof) for fair value, if the
aggregate value of all such transactions in any calendar year, does not exceed
25% of the book value of Total Assets, as calculated as of the end of the most
recent Fiscal Quarter and (c) the sale, lease, transfer or other disposition, at
less than fair value, of any other assets, provided that the aggregate book
value of such assets shall not exceed $20,000,000 in any calendar year.
        Section 10.4. Line of Business. The Company will not and will not permit
any Subsidiary to engage in any business if, as a result, the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2019.
        Section 10.5. Economic Sanctions, Etc. The Company will not, and will
not permit any Controlled Entity to (a) become (including by virtue of being
owned or controlled by a Blocked Person), own or control a Blocked Person or
(b) directly or knowingly indirectly have any investment in or engage in any
dealing or transaction (including any investment, dealing or transaction
involving the proceeds of the Notes) with any Person if such investment, dealing
or transaction (i) would cause any holder or any affiliate of such holder to be
in violation of any law or regulation applicable to such holder or (ii) is
prohibited by any U.S. Economic Sanctions Laws.
        Section 10.6. Liens. The Company will not (nor will it permit its
Subsidiaries to) contract, create, incur, assume or permit to exist any Lien
with respect to any of its property or assets of any kind (whether real or
personal, tangible or intangible), whether now owned or hereafter acquired,
securing any Indebtedness other than the following:
        (a) Liens securing the Notes;


-25-


--------------------------------------------------------------------------------



        (b) Liens for taxes not yet due or Liens for taxes being contested in
good faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established (and as to which the property subject
to any such Lien is not yet subject to foreclosure, sale or loss on account
thereof);
        (c) Liens in respect of property imposed by law arising in the ordinary
course of business such as materialmen’s, mechanics’, warehousemen’s, carrier’s,
landlords’ and other nonconsensual statutory Liens which are not yet due and
payable, which have been in existence less than ninety (90) days or which are
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);
        (d) pledges or deposits made in the ordinary course of business to
secure payment of worker’s compensation insurance, unemployment insurance,
pensions or social security programs;
        (e) Liens arising from good faith deposits in connection with or to
secure performance of tenders, bids, leases, government contracts, performance
and return-of-money bonds and other similar obligations incurred in the ordinary
course of business (other than obligations in respect of the payment of borrowed
money);
        (f) Liens arising from good faith deposits in connection with or to
secure performance of statutory obligations and surety and appeal bonds;
        (g) easements, rights-of-way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered property for its intended purposes;
        (h) judgment Liens that would not constitute an Event of Default;
        (i) Liens arising by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights as to deposit
accounts or other funds maintained with a creditor depository institution;
        (j) any Lien created or arising over any property which is acquired,
constructed or created by the Company or its Subsidiaries, but only if (i) such
Lien secures only principal amounts (not exceeding the cost of such acquisition,
construction or creation) raised for the purposes of such acquisition,
construction or creation, together with any costs, expenses, interest and fees
incurred in relation thereto or a guarantee given in respect thereof, (ii) such
Lien is created or arises on or before one hundred eighty (180) days after the
completion of such acquisition, construction or creation, (iii) such Lien is
confined solely to the property so acquired, constructed or created and any
improvements thereto and (iv) the aggregate principal amount of all Indebtedness
secured by such Liens shall not exceed $50,000,000 at any one time outstanding;


-26-


--------------------------------------------------------------------------------



        (k) any Lien on Margin Stock;
        (l) the assignment of, or Liens on, accounts receivable and related
rights to payment in connection with (i) a State Approved Securitization or
(ii) any other accounts receivable securitization so long as such other
securitization is non-recourse to the Company (other than with respect to
Standard Securitization Undertakings) and is otherwise on commercially
reasonable terms, and the filing of related financing statements under the
Uniform Commercial Code of the applicable jurisdictions;
        (m) the assignment of, or Liens on, demand, energy or wheeling revenues,
or on capacity reservation or option fees, payable to the Company with respect
to any wholesale electric service or transmission agreements, the assignment of,
or Liens on, revenues from energy services contracts, and the assignment of, or
Liens on, capacity reservation or option fees payable to the Company with
respect to asset sales permitted herein;
        (n) any extension, renewal or replacement (or successive extensions,
renewals or replacements), as a whole or in part, of any Liens referred to in
the foregoing clauses (a) through (m), for amounts not exceeding the principal
amount of the Indebtedness secured by the Lien so extended, renewed or replaced,
provided that such extension, renewal or replacement Lien is limited to all or a
part of the same property or assets that were covered by the Lien extended,
renewed or replaced (plus improvements on such property or assets);
        (o) Liens on Property that is subject to a lease that is classified as
an operating lease as of the date of the Second Closing but which is
subsequently converted into a capital lease;
        (p) Liens securing obligations under Hedging Agreements entered into in
the ordinary course of business and not for speculative purposes;
        (q) Liens granted by bankruptcy remote special purpose Subsidiaries to
secure stranded cost securitization bonds in connection with the San Juan
Generating Station or any other energy-generating facility or property of the
Company; and
        (r) Liens on Property, in addition to those otherwise permitted by
clauses (a) through (q) above, securing, directly or indirectly, Indebtedness or
obligations arising pursuant to other agreements entered into in the ordinary
course of business which do not exceed, in the aggregate at any one time
outstanding, $50,000,000; provided that the Company and its Subsidiaries shall
not secure pursuant to this Section 10.6(r) any Indebtedness outstanding under
any Material Credit Facility unless and until the Notes (and any guaranty
delivered in connection therewith) shall concurrently be secured equally and
ratably with such Indebtedness pursuant to documentation reasonably acceptable
to the Required Holders in substance and in form.


-27-


--------------------------------------------------------------------------------



Section 10.7. Financial Covenant. The Company shall not permit the ratio of
(a) Consolidated Indebtedness to (b) Consolidated Capitalization to be greater
than 0.65 to 1.0 as of the last day of any Fiscal Quarter.
SECTION 11.  EVENTS OF DEFAULT.
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
        (a) the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
        (b) the Company defaults in the payment of any interest on any Note for
more than five (5) Business Days after the same becomes due and payable; or
        (c) the Company defaults in the performance of or compliance with any
term contained in Section 7.1(d), Section 9.5 or Section 10; or
        (d) the Company or any Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any NPA Guaranty and such default is not
remedied within thirty (30) days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or
        (e) (i) any representation or warranty made in writing by or on behalf
of the Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Guarantor or by any officer of such Guarantor in any NPA Guaranty or any writing
furnished in connection with such NPA Guaranty proves to have been false or
incorrect in any material respect on the date as of which made; or
        (f) (i) the Company or any Significant Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness that is outstanding
in an aggregate principal amount of at least $40,000,000 (or its equivalent in
the relevant currency of payment) beyond any period of grace provided with
respect thereto, or (ii) the Company or any Significant Subsidiary is in default
in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least
$40,000,000 (or its equivalent in the relevant currency of payment) or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been


-28-


--------------------------------------------------------------------------------



declared (or one or more Persons are entitled to declare such Indebtedness to
be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests), (x) the Company or any Significant Subsidiary has become obligated
to purchase or repay Indebtedness before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $40,000,000 (or its equivalent in the relevant currency of
payment), or (y) one or more Persons have the right to require the Company or
any Significant Subsidiary so to purchase or repay such Indebtedness in an
amount of at least $40,000,000; or
        (g) the Company or any Significant Subsidiary (i) admits in writing its
inability to pay, its debts as they become due, (ii) files, or consents by
answer or otherwise to the filing against it of, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
        (h) a court or other Governmental Authority of competent jurisdiction
enters an order appointing, without consent by the Company or any of its
Significant Subsidiaries, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant Subsidiaries, or any such petition shall be filed against the
Company or any of its Significant Subsidiaries and such petition shall not be
dismissed within sixty (60) days; or
        (i) any event occurs with respect to the Company or any Significant
Subsidiary which under the laws of any jurisdiction is analogous to any of the
events described in Section 11(g) or Section 11(h), provided that the applicable
grace period, if any, which shall apply shall be the one applicable to the
relevant proceeding which most closely corresponds to the proceeding described
in Section 11(g) or Section 11(h); or
        (j) any final judgment or order for the payment of money aggregating in
excess of $40,000,000 or one or more such judgments or orders in excess of
$80,000,000 in the aggregate (or its equivalent in the relevant currency of
payment), including any such final order enforcing a binding arbitration
decision, are rendered against one or more of the Company and its Significant
Subsidiaries and which judgments are not, within sixty (60) days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within sixty (60) days after the expiration of such stay; or


-29-


--------------------------------------------------------------------------------



        (k) if (i) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) there is any “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under one or more Plans, determined in
accordance with Title IV of ERISA, (iv) the aggregate present value of accrued
benefit liabilities under all funded Non-U.S. Plans exceeds the aggregate
current value of the assets of such Non-U.S. Plans allocable to such
liabilities, (v) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (vi) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, (vii) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Company or any Subsidiary thereunder,
(viii) the Company or any Subsidiary fails to administer or maintain a Non-U.S.
Plan in compliance with the requirements of any and all applicable laws,
statutes, rules, regulations or court orders or any Non-U.S. Plan is
involuntarily terminated or wound up, or (ix) the Company or any Subsidiary
becomes subject to the imposition of a financial penalty (which for this purpose
shall mean any tax, penalty or other liability, whether by way of indemnity or
otherwise) with respect to one or more Non-U.S. Plans; and any such event or
events described in clauses (i) through (ix) above, either individually or
together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect. As used in this Section 11(k), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in section 3 of ERISA; or
        (l) any NPA Guaranty shall cease to be in full force and effect, any
Guarantor or any Person acting on behalf of any Guarantor shall contest in any
manner the validity, binding nature or enforceability of any NPA Guaranty, or
the obligations of any Guarantor under any NPA Guaranty are not or cease to be
legal, valid, binding and enforceable in accordance with the terms of such NPA
Guaranty.
SECTION 12.  REMEDIES ON DEFAULT, ETC.
        Section 12.1. Acceleration. (a) If an Event of Default with respect to
the Company described in Section 11(g), (h) or (i) (other than an Event of
Default described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.


-30-


--------------------------------------------------------------------------------



        (b) If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.
        (c) If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) the
Make-Whole Amount determined in respect of such principal amount, shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
        Section 12.2. Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note or NPA Guaranty, or for an injunction against a violation
of any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.
        Section 12.3. Rescission. At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the Required Holders, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.


-31-


--------------------------------------------------------------------------------



        Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, any NPA Guaranty or any Note upon any holder
thereof shall be exclusive of any other right, power or remedy referred to
herein or therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including reasonable
attorneys’ fees, expenses and disbursements.
SECTION 13.  REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
        Section 13.1. Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.
        Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note
to the Company at the address and to the attention of the designated officer
(all as specified in Section 18(iii)), for registration of transfer or exchange
(and in the case of a surrender for registration of transfer accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten (10) Business Days thereafter, the
Company shall execute and deliver, at the Company’s expense (except as provided
below), one or more new Notes of the same series (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Schedule 1-A through Schedule 1-B, as applicable. Each such new Note
shall be dated and bear interest from the date to which interest shall have been
paid on the surrendered Note or dated the date of the surrendered Note if no
interest shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes of a Series, one Note of
such Series may be in a denomination of less than $100,000. Any transferee, by
its acceptance of a


-32-


--------------------------------------------------------------------------------



Note registered in its name (or the name of its nominee), shall be deemed to
have made the representation set forth in Section 6.2.
        Section 13.3. Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
        (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
        (b) in the case of mutilation, upon surrender and cancellation thereof,
within ten (10) Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.
SECTION 14.  PAYMENTS ON NOTES.
        Section 14.1. Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Wells
Fargo Bank, National Association in such jurisdiction. The Company may at any
time, by notice to each holder of a Note, change the place of payment of the
Notes so long as such place of payment shall be either the principal office of
the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.
        Section 14.2. Payment by Wire Transfer. So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in the Purchaser
Schedule, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1. Prior to any sale or other disposition of any Note
held by a Purchaser or its nominee, such Purchaser will, at its election, either
endorse thereon the amount of principal paid thereon and the last date


-33-


--------------------------------------------------------------------------------



to which interest has been paid thereon or surrender such Note to the Company in
exchange for a new Note or Notes pursuant to Section 13.2. The Company will
afford the benefits of this Section 14.2 to any Institutional Investor that is
the direct or indirect transferee of any Note purchased by a Purchaser under
this Agreement and that has made the same agreement relating to such Note as the
Purchasers have made in this Section 14.2.
        Section 14.3. FATCA Information. By acceptance of any Note, the holder
of such Note agrees that such holder will with reasonable promptness duly
complete and deliver to the Company, or to such other Person as may be
reasonably requested by the Company, from time to time (a) in the case of any
such holder that is a United States Person, such holder’s United States tax
identification number or other Forms reasonably requested by the Company
necessary to establish such holder’s status as a United States Person under
FATCA and as may otherwise be necessary for the Company to comply with its
obligations under FATCA and (b) in the case of any such holder that is not a
United States Person, such documentation prescribed by applicable law (including
as prescribed by section 1471(b)(3)(C)(i) of the Code) and such additional
documentation as may be necessary for the Company to comply with its obligations
under FATCA and to determine that such holder has complied with such holder’s
obligations under FATCA or to determine the amount (if any) to deduct and
withhold from any such payment made to such holder (and the Company agrees that
under current FATCA regulations in place as of the date of this Agreement as
originally executed, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, as well as a U.S. Tax Compliance Certificate substantially in the
form of Schedule 14.3 attached hereto, in both cases completed and executed,
shall satisfy this requirement). Nothing in this Section 14.3 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Company is required to obtain such information under FATCA and, in
such event, the Company shall treat any such information it receives as
confidential. Notwithstanding any other provision of this Agreement, the Company
or its agent shall be entitled to make a deduction or withholding from any
payment which it makes under this Agreement for or on account of any present or
future taxes, duties or charges if and to the extent so required by any
applicable law and any current or future regulations or agreements thereunder or
official interpretations thereof or any law implementing an intergovernmental
approach thereto or by virtue of the holder failing to satisfy any certification
or other requirements in respect of the Notes, in which event the Company or its
agent shall make such payment after such withholding or deduction has been made
and shall account to the relevant authorities for the amount so withheld or
deducted and shall have no obligation to gross up any payment hereunder or pay
any additional amount as a result of such withholding tax.
SECTION 15.  EXPENSES, ETC.
        Section 15.1. Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, any NPA Guaranty or the Notes (whether or not such amendment,
waiver or consent becomes effective), including: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this


-34-


--------------------------------------------------------------------------------



Agreement, any NPA Guaranty or the Notes or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this Agreement, any NPA Guaranty or the Notes, or by reason of being a holder of
any Note, (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and any NPA Guaranty and
(c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO,
provided that such costs and expenses under this clause (c) shall not exceed
$5,000 per Series of Note. If required by the NAIC, the Company shall obtain and
maintain at its own cost and expense a Legal Entity Identifier (LEI).
The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), (ii) any and all
wire transfer fees that any bank or other financial institution deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note and (iii) any judgment,
liability, claim, order, decree, fine, penalty, cost, fee, expense (including
reasonable attorneys’ fees and expenses) or obligation resulting from the
consummation of the transactions contemplated hereby, including the use of the
proceeds of the Notes by the Company.
        Section 15.2. Certain Taxes. The Company agrees to pay all stamp,
documentary or similar taxes or fees which may be payable in respect of the
execution and delivery or the enforcement of this Agreement or any NPA Guaranty
or the execution and delivery (but not the transfer) or the enforcement of any
of the Notes in the United States or any other jurisdiction where the Company or
any Guarantor has assets or of any amendment of, or waiver or consent under or
with respect to, this Agreement or any NPA Guaranty or of any of the Notes, and
to pay any value added tax due and payable in respect of reimbursement of costs
and expenses by the Company pursuant to this Section 15, and will save each
holder of a Note to the extent permitted by applicable law harmless against any
loss or liability resulting from nonpayment or delay in payment of any such tax
or fee required to be paid by the Company hereunder.
        Section 15.3. Survival. The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, any NPA Guaranty or the
Notes, and the termination of this Agreement.
SECTION 16.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a validly
transferred Note, regardless of any investigation made at any time by or on
behalf of such Purchaser or any other holder of a Note. All statements contained
in any certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this


-35-


--------------------------------------------------------------------------------



Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
NPA Guaranty embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
SECTION 17.  AMENDMENT AND WAIVER.
        Section 17.1. Requirements. This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:
        (a) no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21
hereof, or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and
        (b)  no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding, (i) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Sections 8 (except as set forth in the second
sentence of Section 8.2), 11(a), 11(b), 12, 17 or 20.
        Section 17.2. Solicitation of Holders of Notes.
        (a) Solicitation. The Company will provide each Purchaser and each
holder of a Note with sufficient information, sufficiently far in advance of the
date a decision is required, to enable such Purchaser or such holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or of the Notes or any NPA
Guaranty. The Company will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to this Section 17 or any NPA
Guaranty to each Purchaser and each holder of a Note promptly following the date
on which it is executed and delivered by, or receives the consent or approval
of, the requisite Purchasers or holders of Notes.
        (b) Payment. The Company will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of a Note as consideration for or as an inducement to the
entering into by such Purchaser or holder of any waiver or amendment of any of
the terms and provisions hereof or of any NPA Guaranty or any Note unless such
remuneration is concurrently paid, or security is concurrently granted or other


-36-


--------------------------------------------------------------------------------



credit support concurrently provided, on the same terms, ratably to each
Purchaser and each holder of a Note even if such Purchaser or holder did not
consent to such waiver or amendment.
        (c) Consent in Contemplation of Transfer. Any consent given pursuant to
this Section 17 by a holder of a Note that has transferred or has agreed to
transfer its Note to (i) the Company, (ii) any Subsidiary or any other Affiliate
or (iii) any other Person in connection with, or in anticipation of, such other
Person acquiring, making a tender offer for or merging with the Company and/or
any of its Affiliates, in each case in connection with such consent, shall be
void and of no force or effect except solely as to such holder, and any
amendments effected or waivers granted or to be effected or granted that would
not have been or would not be so effected or granted but for such consent (and
the consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.
        Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to
as provided in this Section 17 or any NPA Guaranty applies equally to all
Purchasers and holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and any Purchaser or holder of
a Note and no delay in exercising any rights hereunder or under any Note or NPA
Guaranty shall operate as a waiver of any rights of any holder of such Note.
        Section 17.4. Notes Held by Company, Etc. Solely for the purpose of
determining whether the Purchasers or holders of the requisite percentage of the
aggregate principal amount of Notes then outstanding approved or consented to
any amendment, waiver or consent to be given under this Agreement, any NPA
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any NPA Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.
SECTION 18.  NOTICES.
Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid),
(b) by registered or certified mail with return receipt requested (postage
prepaid) or (c) by an internationally recognized overnight delivery service
(charges prepaid). Any such notice must be sent:
        (i) if to any Purchaser or its nominee, to such Purchaser or nominee at
the address specified for such communications in the Purchaser Schedule, or at
such other address as such Purchaser or nominee shall have specified to the
Company in writing,


-37-


--------------------------------------------------------------------------------



        (ii) if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing, or
        (iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Treasurer of the Company, or at such
other address as the Company shall have specified to the holder of each Note in
writing.
Notwithstanding the foregoing, any notices or communications to be provided by
the Company hereunder may be delivered to each Purchaser or its nominee by
electronic delivery at the e-mail address set forth for such Purchaser or
nominee in the Purchaser Schedule, or, for each Purchaser or its nominee or any
holder of a Note, to the e-mail address as communicated from time to time in a
separate writing delivered to the Company.
Notices under this Section 18 will be deemed given only when actually received.
SECTION 19.  REPRODUCTION OF DOCUMENTS.
This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at any Closing (except the Notes themselves) and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
SECTION 20.  CONFIDENTIAL INFORMATION.
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf or any Person from
whom such disclosure would, to the knowledge of such Purchaser, violate a duty
of confidentiality to the Company or any Subsidiary, (c)  otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or any


-38-


--------------------------------------------------------------------------------



Person from whom such disclosure would, to the knowledge of such Purchaser,
violate a duty of confidentiality to the Company or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available. Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement or any NPA Guaranty. Each holder of
a Note, by its acceptance of a Note, will be deemed to have agreed to be bound
by and to be entitled to the benefits of this Section 20 as though it were a
party to this Agreement. On reasonable request by the Company in connection with
the delivery to any holder of a Note of information required to be delivered to
such holder under this Agreement or requested by such holder (other than a
holder that is a party to this Agreement or its nominee), such holder will enter
into an agreement with the Company embodying this Section 20.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.
SECTION 21.  SUBSTITUTION OF PURCHASER.
Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser,


-39-


--------------------------------------------------------------------------------



shall contain such Substitute Purchaser’s agreement to be bound by this
Agreement and shall contain a confirmation by such Substitute Purchaser of the
accuracy with respect to it of the representations set forth in Section 6. Upon
receipt of such notice, any reference to such Purchaser in this Agreement (other
than in this Section 21), shall be deemed to refer to such Substitute Purchaser
in lieu of such original Purchaser. In the event that such Substitute Purchaser
is so substituted as a Purchaser hereunder and such Substitute Purchaser
thereafter transfers to such original Purchaser all of the Notes then held by
such Substitute Purchaser, upon receipt by the Company of notice of such
transfer, any reference to such Substitute Purchaser as a “Purchaser” in this
Agreement (other than in this Section 21), shall no longer be deemed to refer to
such Substitute Purchaser, but shall refer to such original Purchaser, and such
original Purchaser shall again have all the rights of an original holder of the
Notes under this Agreement.
SECTION 22.  MISCELLANEOUS.
        Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) whether so expressed or not, except that,
subject to Section 10.2, the Company may not assign or otherwise transfer any of
its rights or obligations hereunder or under the Notes without the prior written
consent of each holder. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto and their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
        Section 22.2. Accounting Terms. (a) All accounting terms used herein
which are not expressly defined in this Agreement have the meanings respectively
given to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP and (ii) all financial statements shall be prepared in
accordance with GAAP. For purposes of determining compliance with this Agreement
(including Section 9, Section 10 and the definition of “Indebtedness”), any
election by the Company to measure any financial liability using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 – Fair Value Option, International Accounting
Standard 39 – Financial Instruments: Recognition and Measurement or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.
        (b) If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in this Agreement (including the
financial covenant contained in Section 10.7), and either the Company or the
Required Holders shall so request, the holders of Notes and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Holders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the holders of Notes
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation


-40-


--------------------------------------------------------------------------------



between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
        Section 22.3. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
        Section 22.4. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.
        Section 22.5. Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument. Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement. The parties agree
to electronic contracting and signatures with respect to this Agreement and any
other agreement or instrument hereunder (other than the Notes). Delivery of an
electronic signature to, or a signed copy of, this Agreement and any other
agreement or instrument delivered hereunder (other than the Notes) by facsimile,
email or other electronic transmission shall be fully binding on the parties to
the same extent as the delivery of the signed originals and shall be admissible
into


-41-


--------------------------------------------------------------------------------



evidence for all purposes. The words “execution,” “execute”, “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and any other agreement or instrument
delivered hereunder shall be deemed to include electronic signatures, the
electronic matching of assignment terms (other than the Notes) and contract
formations on electronic platforms approved by the Issuer, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
        Section 22.6. Regulatory Statement. Pursuant to the terms of an order
issued by the NMPRC and a stipulation that has been approved by the NMPRC, the
Company is required to include the following separateness covenants in any debt
instrument:
        (a) The Company and its corporate parent, the Parent, are being operated
as separate corporate and legal entities. In agreeing to make loans to Parent,
Parent’s lenders are relying solely on the creditworthiness of Parent based on
the assets owned by Parent, and the repayment of any loan to Parent will be made
solely from the assets of Parent and not from any assets of the Company; and the
Parent’s lenders will not take any steps for the purpose of procuring the
appointment of an administrative receiver or the making of an administrative
order for instituting any bankruptcy, reorganization, insolvency, wind up or
liquidation or any like proceeding under applicable law in respect of the
Company.
        (b) Notwithstanding any of the foregoing set forth in this Section 22.6,
the Company and the holders hereby acknowledge and agree that (i) this Agreement
and the Notes evidence Indebtedness of the Company and not of the Parent, (ii)
the holders are not, and shall not at any time be deemed to be, “Parent’s
lenders” under this Agreement and the Notes, (iii) as set forth in this
Agreement and the Notes, the Company is responsible for the repayment of all
amounts outstanding hereunder, and (iv) the holders of Notes reserve all rights
to pursue any and all remedies available at law and otherwise (including in
bankruptcy) should the Company breach any of its obligations under this
Agreement and/or the Notes.
        Section 22.7. Governing Law. This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.
        Section 22.8. Jurisdiction and Process; Waiver of Jury Trial. (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or


-42-


--------------------------------------------------------------------------------



proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
        (b) The Company agrees, to the fullest extent permitted by applicable
law, that a final judgment in any suit, action or proceeding of the nature
referred to in Section 22.8(a) brought in any such court shall be conclusive and
binding upon it subject to rights of appeal, as the case may be, and may be
enforced in the courts of the United States of America or the State of New York
(or any other courts to the jurisdiction of which it or any of its assets is or
may be subject) by a suit upon such judgment.
        (c) The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered, certified, priority or
express mail (or any substantially similar form of mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address
specified in Section 18 or at such other address of which such holder shall then
have been notified pursuant to said Section. The Company agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.
        (d) Nothing in this Section 22.8 shall affect the right of any holder of
a Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
        (e) The parties hereto hereby waive trial by jury in any action brought
on or with respect to this Agreement, the Notes or any other document executed
in connection herewith or therewith.
* * * * *






-43-


--------------------------------------------------------------------------------



If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.




Very truly yours,


Public Service Company of New Mexico




By /s/ Michael P. Mertz 
        Name: Michael P. Mertz
        Title: Vice President and Treasurer








[Note Purchase Agreement – Public Service Company of New Mexico]



--------------------------------------------------------------------------------





This Agreement is hereby
accepted and agreed to as
of the date hereof.
PRU US PP CREDIT BM FUND


By: Prudential Private Placement Investors, L.P. (as Investment Advisor)


By: Prudential Private Placement Investors, Inc. (as its General Partner)




By: /s/ Ty Bowman______________________ 
        Vice President




PRUDENTIAL TERM REINSURANCE COMPANY


By: PGIM, Inc., as investment manager




By: /s/ Ty Bowman______________________ 
        Vice President




THE PRUDENTIAL INSURANCE COMPANY OF AMERICA




By: /s/ Ty Bowman______________________ 
        Vice President


[Note Purchase Agreement – Public Service Company of New Mexico]
42197591

--------------------------------------------------------------------------------



This Agreement is hereby
accepted and agreed to as
of the date hereof.




THRIVENT FINANCIAL FOR LUTHERANS






By:/s/ William J. Hochmuth________________ 
        Name: William J. Hochmuth
        Title: Senior Managing Director




[Note Purchase Agreement – Public Service Company of New Mexico]
42197591

--------------------------------------------------------------------------------



This Agreement is hereby
accepted and agreed to as
of the date hereof.


THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY


By Northwestern Mutual Investment Management Company, LLC,
        its investment adviser




By  /s/ David A. Barras________ 


        Name: David A Barras_____ 
        Managing Director
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
for its Group Annuity Separate Account




By  /s/ David A. Barras_________ 


        Name: David A. Barras______ 
        Its Authorized Representative




[Note Purchase Agreement – Public Service Company of New Mexico]
42197591

--------------------------------------------------------------------------------



This Agreement is hereby
accepted and agreed to as
of the date hereof.


COBANK, ACB






By: /s/ Kelli Cholas____________________ 
        Name: Kelli Cholas
        Title: Assistant Corporate Secretary




[Note Purchase Agreement – Public Service Company of New Mexico]
42197591

--------------------------------------------------------------------------------



This Agreement is hereby
accepted and agreed to as
of the date hereof.




PACIFIC LIFE INSURANCE COMPANY






By: /s/ Mathew A. Levene__________ 
        Name: Matthew A. Levene
        Title: Assistant Vice President




[Note Purchase Agreement – Public Service Company of New Mexico]
42197591

--------------------------------------------------------------------------------



This Agreement is hereby
accepted and agreed to as
of the date hereof.
TRANSAMERICA LIFE INSURANCE COMPANY
By: AEGON USA Investment Management, LLC, its investment manager




By:/s/ Frederick B. Howard_____________ 
        Name: Frederick B. Howard
        Title: Vice President




TRANSAMERICA LIFE (BERMUDA) LTD
By: AEGON USA Investment Management, LLC, its investment manager




By:/s/ Frederick B. Howard_____________ 
        Name: Frederick B. Howard
        Title: Vice President




IRONWOOD RE CORP
By: AEGON USA Investment Management, LLC, its investment manager




By:/s/ Frederick B. Howard_____________ 
        Name: Frederick B. Howard
        Title: Vice President






[Note Purchase Agreement – Public Service Company of New Mexico]
42197591

--------------------------------------------------------------------------------



This Agreement is hereby
accepted and agreed to as
of the date hereof.
STATE FARM LIFE INSURANCE COMPANY






By  /s/ Julie Hoyer____________________ 
Name:  Julie Hoyer
Title: Investment Executive




By  /s/ Rebekah L. Holt_________________ 
Name: Rebekah L. Holt
Title: Investment Professional
STATE FARM LIFE INSURANCE COMPANIES EMPLOYEE RETIREMENT TRUST




By  /s/ Julie Hoyer_____________________ 
Name:  Julie Hoyer
Title: Investment Executive




By  /s/ Rebekah L. Holt_________________ 
Name: Rebekah L. Holt
Title: Investment Professional






[Note Purchase Agreement – Public Service Company of New Mexico]
42197591

--------------------------------------------------------------------------------



This Agreement is hereby
accepted and agreed to as
of the date hereof.


THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA






By: /s/ John W. Kunkle________________ 
Name: John W. Kunkle
Title: Managing Director




THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.






By: /s/ John W. Kunkle________________ 
Name: John W. Kunkle
Title: Managing Director






[Note Purchase Agreement – Public Service Company of New Mexico]
42197591

--------------------------------------------------------------------------------



This Agreement is hereby
accepted and agreed to as
of the date hereof.


MANULIFE (INTERNATIONAL) LIMITED






By: /s/ Elton Shum__________________ 
Name: Elton Shum
Title: Managing Director, Portfolio Management, Asia, General Account
Investments






[Note Purchase Agreement – Public Service Company of New Mexico]
42197591

--------------------------------------------------------------------------------



This Agreement is hereby
accepted and agreed to as
of the date hereof.


MANUFACTURERS LIFE REINSURANCE LIMITED




By: /s/ Tatsuya Oshiro___________________ 
Name: Tatsuya Oshiro
Title: Co-Head of Investments,
        Manulife General Account Investments (Singapore) Pte. Ltd.
        as investment manager of
        Manufacturers Life Reinsurance Limited




[Note Purchase Agreement – Public Service Company of New Mexico]
42197591

--------------------------------------------------------------------------------



This Agreement is hereby
accepted and agreed to as
of the date hereof.




THE LINCOLN NATIONAL LIFE INSURANCE COMPANY


By: Macquarie Investment Management Advisers, a series of Macquarie Investment
Management Business Trust, Attorney in Fact






By: /s/ Frank LaTorraca__________________ 
Name: Frank LaTorraca
Title: Managing Director






[Note Purchase Agreement – Public Service Company of New Mexico]
42197591

--------------------------------------------------------------------------------



This Agreement is hereby
accepted and agreed to as
of the date hereof.




THE STATE LIFE INSURANCE COMPANY


By: American United Life Insurance Company
Its: Agent






By: /s/ David M. Weisenburger_____________ 
        Name: David M. Weisenburger
        Title: VP, Fixed Income Securities






[Note Purchase Agreement – Public Service Company of New Mexico]
42197591

--------------------------------------------------------------------------------



This Agreement is hereby
accepted and agreed to as
of the date hereof.




MODERN WOODMEN OF AMERICA






By: /s/ Aaron R. Birkland_________________ 
Name: Aaron R. Birkland
Title: Portfolio Manager, Private Placements




MODERN WOODMEN OF AMERICA






By: /s/ Brett M. Van_____________________ 
Name: Brett M. Van
Title: Chief Investment Officer & Treasurer






[Note Purchase Agreement – Public Service Company of New Mexico]
42197591

--------------------------------------------------------------------------------



This Agreement is hereby
accepted and agreed to as
of the date hereof.




FARM BUREAU LIFE INSURANCE COMPANY






By: /s/ Herman L. Riva__________________ 
Name: Herman L. Riva
Title: Securities Vice President




FARM BUREAU PROPERTY & CASUALTY INSURANCE COMPANY






By: /s/ Herman L. Riva__________________ 
Name: Herman L. Riva
Title: Securities Vice President








[Note Purchase Agreement – Public Service Company of New Mexico]
42197591

--------------------------------------------------------------------------------



This Agreement is hereby
accepted and agreed to as
of the date hereof.




STANDARD INSURANCE COMPANY






By: /s/ Chris Beaulieu___________________ 
Name: Chris Beaulieu
Title: VP, Individual Annuities & Investments






[Note Purchase Agreement – Public Service Company of New Mexico]
42197591

--------------------------------------------------------------------------------



This Agreement is hereby
accepted and agreed to as
of the date hereof.


UNITED FARM FAMILY MUTUAL INSURANCE COMPANY






By: /s/ Michael Lucado__________________ 
Name: Michael Lucado
Title: Portfolio Manager




UNITED FARM FAMILY LIFE INSURANCE COMPANY






By: /s/ Michael Lucado__________________ 
Name: Michael Lucado
Title: Portfolio Manager












[Note Purchase Agreement – Public Service Company of New Mexico]
42197591

--------------------------------------------------------------------------------



This Agreement is hereby
accepted and agreed to as
of the date hereof.




SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY






By: /s/ David Divine_____________________ 
Name: David Divine
Title: Director – Securities Management










[Note Purchase Agreement – Public Service Company of New Mexico]
42197591


--------------------------------------------------------------------------------



Defined Terms
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Acceptable Rating Agency” means S&P, Moody’s or other nationally recognized
statistical ratings organization so designated by the SEC, in each case, whose
status has been confirmed by the SVO.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company.
“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement, as it may be amended, restated, supplemented or otherwise
modified from time to time.
“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Authorized Officer” means any of the president, chief executive officer, chief
financial officer or treasurer of the Company.
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person, entity
or organization that is blocked or a target of sanctions that have been imposed
under U.S. Economic Sanctions Laws or (c) a Person that is an agent, department
or instrumentality of, or otherwise beneficially owned fifty percent (50%) or
more by, controlled by or acting on behalf of, directly or indirectly, any one
or more Person(s), entity or organization described in clause (a) or (b) or a
Sanctioned Jurisdiction.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.
Schedule A
(to Note Purchase Agreement)


--------------------------------------------------------------------------------



“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person; including, in each case, all
warrants, rights or options to purchase any of the foregoing.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, promulgation, implementation or application
thereof by any Governmental Authority, (c) the adoption or taking effect of any
request, rule, guideline, policy or directive (whether or not having the force
of law) by any Governmental Authority or (d) any change in any request, rule,
guideline, policy or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 and all requests, rules, guidelines or directives thereunder or issued in
connection therewith shall be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means the failure of the Parent to own and control more than
50% of the Voting Stock of the Company.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.
“Company” is defined in the first paragraph of this Agreement.
“Confidential Information” is defined in Section 20.
“Consolidated Capitalization” means the sum of (a) all of the shareholders’
equity or net worth of the Company and its Subsidiaries, as determined in
accordance with GAAP plus (b) Consolidated Indebtedness minus (c) Securitization
Equity.
“Consolidated Indebtedness” means, as of any date of determination, with respect
to the Company and its Subsidiaries on a consolidated basis, the difference of
(a) an amount equal
A-2
42197591

--------------------------------------------------------------------------------



to all Indebtedness of the Company and its Subsidiaries as of such date minus
(b) Non-Recourse Securitization Indebtedness.
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligations (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (a) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (b) to advance or provide funds (i) for the payment or
discharge of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor in respect thereof to make payment of such
primary obligation or (d) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to the Company and its
Subsidiaries, the term Contingent Obligation shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation of any Person shall be deemed to be an amount equal to the
maximum amount of such Person’s liability with respect to the stated or
determinable amount of the primary obligation for which such Contingent
Obligation is incurred or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.
“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.
“Debt Rating” means the long term unsecured senior noncredit enhanced debt
rating of the Company by an Acceptable Rating Agency.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means that rate of interest as defined in the first paragraph of
the Notes of such Series.
“Disclosure Documents” is defined in Section 5.3.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
A-3
42197591

--------------------------------------------------------------------------------



“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of its business
and not in response to any third party action or request of any kind) or
proceedings relating in any way to any actual or alleged violation of or
liability under any Environmental Laws or relating to any permit issued, or any
approval given, under any such Environmental Laws (collectively, “Claims”),
including (a) any and all Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Laws and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to human health or the environment.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.
“Financial Covenant” is defined in Section 9.8(a).
“Fiscal Quarter” means each of the calendar quarters ending as of the last day
of each March, June, September and December.
“Fiscal Year” means the calendar year ending December 31.
“Form 10-K” is defined in Section 7.1(b).
“Form 10-Q” is defined in Section 7.1(a).
A-4
42197591

--------------------------------------------------------------------------------



“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States of America and (b) for purposes of Section 9.6,
with respect to any Subsidiary, generally accepted accounting principles
(including International Financial Reporting Standards, as applicable) as in
effect from time to time in the jurisdiction of organization of such Subsidiary.
“Guarantor” is defined in Section 9.7.
“Governmental Authority” means
        (a) the government of
        (i) the United States of America or any state or other political
subdivision thereof, or
        (ii) any other jurisdiction in which the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
        (b) any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including obligations incurred through an
agreement, contingent or otherwise, by such Person:
        (a) to purchase such indebtedness or obligation or any property
constituting security therefor;
        (b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
        (c) to lease properties or to purchase properties or services primarily
for the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
A-5
42197591

--------------------------------------------------------------------------------



        (d) otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“Hedging Agreements” means, collectively, interest rate protection agreements,
equity index agreements, foreign currency exchange agreements, option agreements
or other interest or exchange rate or commodity price hedging agreements (other
than forward contracts for the delivery of power or gas written by the Company
to its jurisdictional and wholesale customers in the ordinary course of
business).
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“INHAM Exemption” is defined in Section 6.2(e).
“Indebtedness” means, with respect to any Person (without duplication), (a) all
indebtedness and obligations of such Person for borrowed money or in respect of
loans or advances of any kind, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit and
bankers’ acceptances (in each case, whether or not drawn or matured and in the
stated amount thereof), (d) all obligations of such Person to pay the deferred
purchase price of property or services, (e) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person, (f) all obligations of such Person as lessee
under leases that are or are required to be, in accordance with GAAP, recorded
as capital leases, to the extent such obligations are required to be so
recorded, (g) the net termination obligations of such Person under any Hedging
Agreements, calculated as of any date as if such agreement or arrangement were
terminated as of such date in accordance with the applicable rules under GAAP,
(h) all Contingent Obligations of such Person, (i) all obligations and
liabilities of such Person incurred in connection with any transaction or series
of transactions providing for the financing of assets through one or more
securitizations or in connection with, or pursuant to, any synthetic lease or
similar off-balance sheet financing, (j) the aggregate amount of uncollected
accounts receivable of such Person subject at the time of
A-6
42197591

--------------------------------------------------------------------------------



determination to a sale of receivables (or similar transaction) to the extent
such transaction is effected with recourse to such Person (whether or not such
transaction would be reflected on the balance sheet of such Person in accordance
with GAAP) and (k) all indebtedness referred to in clauses (a) through (j) above
secured by any Lien on any property or asset owned or held by such Person
regardless of whether the indebtedness secured thereby shall have been assumed
by such Person or is nonrecourse to the credit of such Person.
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), preference, priority, charge or other encumbrance
of any nature, whether voluntary or involuntary, including the interest of any
vendor or lessor under any conditional sale agreement, title retention
agreement, capital lease or any other lease or arrangement having substantially
the same effect as any of the foregoing.
“Make-Whole Amount” is defined in Section 8.6.
“Margin Stock” has the meaning ascribed to such term in Regulation U.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes or (c) the validity or
enforceability of this Agreement or the Notes, provided, however, that a
Material Adverse Effect shall not include the effect of the shutdown or closure
of the San Juan Generating Station or the Four Corners Power
Plant, provided that the Company remains in compliance with Section 10.7 of this
Agreement.
“Material Credit Facility” means, as to the Company and its Subsidiaries,
        (a) the Fourth Amendment to and Restatement of Credit Agreement dated as
of October 19, 2018 among the Company, the lenders identified therein, and Wells
Fargo Bank, National Association, as administrative agent, including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof;
        (b) the Term Loan Agreement dated as of April 15, 2020 among the
Company, the lenders identified therein and U.S. Bank, National Association, as
administrative agent, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof;
A-7
42197591

--------------------------------------------------------------------------------



        (c) the Note Purchase Agreement dated as of July 28, 2017 among the
Company and the holders of the notes issued thereunder, including any renewals,
extensions, amendments, supplements, restatements, replacements or refinancing
thereof; and
        (d) any other agreement(s) creating or evidencing indebtedness for
borrowed money entered into on or after the date of this Agreement by the
Company or any Subsidiary, or in respect of which the Company or any Subsidiary
is an obligor or otherwise provides a guarantee or other credit support (“Credit
Facility”), in a principal amount outstanding or available for borrowing equal
to or greater than (i) $75,000,000 for the purposes of Section 9.8 (or the
equivalent of such amount in the relevant currency of payment, determined as of
the date of the closing of such facility based on the exchange rate of such
other currency) or (ii) $40,000,000 for all other provisions under this
Agreement (or the equivalent of such amount in the relevant currency of payment,
determined as of the date of the closing of such facility based on the exchange
rate of such other currency); and if no Credit Facility or Credit Facilities
equal or exceed such amounts, then the largest Credit Facility shall be deemed
to be a Material Credit Facility.
“Maturity Date” is defined in the first paragraph of each Note.
“Modified Covenant” is defined in Section 9.8(a).
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Most Favored Lender Notice” is defined in Section 9.8(c).
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners.
“NMPRC” means the New Mexico Public Regulation Commission or any successor
commission.
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment and (b) is not subject to ERISA or the Code.
“Non-Recourse Securitization Indebtedness” means, as of any date of
determination, all Indebtedness related to State Approved Securitizations up to
a maximum amount of $500,000,000 at any one time; provided that such
Indebtedness is non-recourse to the Company, other than with respect to Standard
Securitization Undertakings.
A-8
42197591

--------------------------------------------------------------------------------



“Non-Subsidiary Guarantor” is defined in Section 9.7(a).
“Notes” is defined in Section 1.
“NPA Guaranty” is defined in Section 9.7(a).
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“Parent” means PNM Resources, Inc., a New Mexico corporation.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five (5) years, has
been established or maintained, or to which contributions are or, within the
preceding five (5) years, have been made or required to be made, by the Company
or any ERISA Affiliate or with respect to which the Company or any ERISA
Affiliate may have any liability.
“Presentation” is defined in Section 5.3.
“Property” means any right, title or interest in or to any property or asset of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
A-9
42197591

--------------------------------------------------------------------------------



“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“QPAM Exemption” is defined in Section 6.2(d).
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“Sanctioned Jurisdiction” means, at any time, a country or territory which is
itself subject to or the target of any comprehensive country-wide sanctions
under U.S. Economic Sanctions (as opposed to individual, entity or other
list-based Sanctions) (at the time of this Agreement, the Crimea Region of
Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
“S&P” means S&P Global Ratings, and its successors.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Securitization Equity” means, as of any date of determination, with respect to
a Subsidiary of the Company formed for the purpose of entering into a State
Approved Securitization, all of the equity of such Subsidiary, as determined in
accordance with GAAP.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
“Series” is defined in Section 1.
“Series A Notes” is defined in Section 1.
“Series B Notes” is defined in Section 1.
A-10
42197591

--------------------------------------------------------------------------------



“Significant Subsidiary” means at any time any Subsidiary that would at such
time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the SEC as in effect on the date of this Agreement) of the
Company.
“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
Contingent Obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities of
such Person and (e) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured.
“Source” is defined in Section 6.2.
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or a Subsidiary thereof
that are reasonably customary in non-recourse securitization transactions.
“State Approved Securitization” means a securitization financing entered into by
the Company pursuant to existing or future New Mexico statutory authority and
regulatory approval by the NMPRC authorizing the imposition on electric
customers of a charge to permit the recovery over time of costs identified by a
financing order issued by the NMPRC pursuant to statutory authority, so long as
such securitization financing is non-recourse to the Company (other than with
respect to Standard Securitization Undertakings).
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Any reference to a Subsidiary of the Company herein shall not
include a Subsidiary that is inactive, has minimal or no assets and does not
generate revenues. Unless
A-11
42197591

--------------------------------------------------------------------------------



the context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Company.
“Substitute Purchaser” is defined in Section 21.
“SVO” means the Securities Valuation Office of the NAIC.
“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
“Voting Stock” means the Capital Stock of a Person that is then outstanding and
normally entitled to vote in the election of directors and other securities of
such Person convertible into or exercisable for such Capital Stock (whether or
not such securities are then currently convertible or exercisable).
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.


A-12
42197591


--------------------------------------------------------------------------------



[FORM OF SERIES A NOTE]
PUBLIC SERVICE COMPANY OF NEW MEXICO
3.21% SENIOR UNSECURED NOTE, SERIES A, DUE APRIL 30, 2030
No. [_____] [Date]
$[_______] PPN 744542 [__]


FOR VALUE RECEIVED, the undersigned, Public Service Company of New Mexico
(herein called the “Company”), a corporation organized and existing under the
laws of the State of New Mexico, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] Dollars (or so
much thereof as shall not have been prepaid) on April 30, 2030 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 3.21% per annum from the
date hereof, payable semiannually, on the 30th day of April and October in each
year, commencing with the April 30 or October 30 next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 5.21% or (ii) 2.00%
over the rate of interest publicly announced by Wells Fargo Bank, National
Association from time to time in New York, New York as its “base” or “prime”
rate, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand) (the “Default Rate”).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Wells Fargo Bank, National Association or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Unsecured Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated April 30, 2020
(as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of,
Schedule 1-A
(to Note Purchase Agreement)


--------------------------------------------------------------------------------



the transferee. Prior to due presentment for registration of transfer, the
Company may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


PUBLIC SERVICE COMPANY OF NEW MEXICO




By____________________________________  
        [Title]






        1-A-2
42197591


--------------------------------------------------------------------------------



[FORM OF SERIES B NOTE]
PUBLIC SERVICE COMPANY OF NEW MEXICO
3.57% SENIOR UNSECURED NOTE, SERIES B, DUE APRIL 29, 2039
No. [_____] [Date]
$[_______] PPN 744542 [___]


FOR VALUE RECEIVED, the undersigned, Public Service Company of New Mexico
(herein called the “Company”), a corporation organized and existing under the
laws of the State of New Mexico, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] Dollars (or so
much thereof as shall not have been prepaid) on April 29, 2039 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 3.57% per annum from the
date hereof, payable semiannually, on the 30th day of April and October in each
year, commencing with the April 30 or October 30 next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 5.57% or (ii) 2.00%
over the rate of interest publicly announced by Wells Fargo Bank, National
Association from time to time in New York, New York as its “base” or “prime”
rate, payable semiannually as aforesaid (or, at the option of the registered
holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Wells Fargo Bank, National Association or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Unsecured Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated April 30, 2020
(as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of,
Schedule 1-B
(to Note Purchase Agreement)


--------------------------------------------------------------------------------



the transferee. Prior to due presentment for registration of transfer, the
Company may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


PUBLIC SERVICE COMPANY OF NEW MEXICO




By___________________________________  
        [Title]






        1-B-2



--------------------------------------------------------------------------------



PUBLIC SERVICE COMPANY OF MEXICO


Information Relating to Purchasers



NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDPRU US PP CREDIT BM FUND$4,830,000 Series A

Purchaser Schedule
(to Note Purchase Agreement)


--------------------------------------------------------------------------------








NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDPRUDENTIAL TERM REINSURANCE COMPANY$4,920,000 Series A

        
42197591

--------------------------------------------------------------------------------








NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDTHE PRUDENTIAL INSURANCE COMPANY OF AMERICA$10,250,000
Series A

        
42197591

--------------------------------------------------------------------------------








NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDTHE PRUDENTIAL INSURANCE COMPANY OF AMERICA$4,000,000
Series B
$5,000,000 Series B

        
42197591

--------------------------------------------------------------------------------






NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDTHRIVENT FINANCIAL FOR LUTHERANS$20,000,000 Series A
$7,000,000 Series B

        
42197591

--------------------------------------------------------------------------------






NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDI.THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY$19,800,000
Series A

        
42197591

--------------------------------------------------------------------------------






NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDI.THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY FOR ITS
GROUP ANNUITY SEPARATE ACCOUNT$200,000 Series A

        
42197591

--------------------------------------------------------------------------------






NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDCOBANK, ACB$18,000,000 Series A

        
42197591

--------------------------------------------------------------------------------






NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDPACIFIC LIFE INSURANCE COMPANY$5,000,000 Series A
$5,000,000 Series A

Notes to be registered in name of: Mac & Co., as nominee for Pacific Life
Insurance Company
        
42197591

--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDPACIFIC LIFE INSURANCE COMPANY$5,000,000 Series B
$1,000,000 Series B
$1,000,000 Series B

Notes to be registered in name of: Mac & Co., as nominee for Pacific Life
Insurance Company
        
42197591

--------------------------------------------------------------------------------










NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDTRANSAMERICA LIFE INSURANCE COMPANY$10,000,000 Series A

        
42197591

--------------------------------------------------------------------------------






NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDTRANSAMERICA LIFE (BERMUDA) LYD
$4,000,000 Series B

        
42197591

--------------------------------------------------------------------------------




NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDIRONWOOD RE CORP$2,000,000 Series B

        
42197591

--------------------------------------------------------------------------------






NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDSTATE FARM LIFE INSURANCE COMPANY$13,500,000 Series A

        
42197591

--------------------------------------------------------------------------------






NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDSTATE FARM INSURANCE COMPANIES EMPLOYEE RETIREMENT
TRUST$1,500,000 Series A

        
42197591

--------------------------------------------------------------------------------






NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDTHE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA$12,500,000
Series A

        
42197591

--------------------------------------------------------------------------------






NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDTHE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.$1,500,000
Series A

        
42197591

--------------------------------------------------------------------------------






NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED
MANULIFE (INTERNATIONAL) LIMITED
$6,000,000 Series B

        
42197591

--------------------------------------------------------------------------------






NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED
MANUFACTURERS LIFE REINSURANCE LIMITED
$6,000,000 Series B

        
42197591

--------------------------------------------------------------------------------






NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED
THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
$5,000,000 Series A
$1,000,000 Series A

        
42197591

--------------------------------------------------------------------------------




NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED
THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
$2,000,000 Series B
$2,000,000 Series B

        
42197591

--------------------------------------------------------------------------------




NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED
THE STATE LIFE INSURANCE COMPANY
$7,000,000 Series A

        
42197591

--------------------------------------------------------------------------------






NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDMODERN WOODMEN OF AMERICA$4,000,000 Series A
$1,000,000 Series B



        
42197591

--------------------------------------------------------------------------------






NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDFARM BUREAU LIFE INSURANCE COMPANY$2,000,000 Series B

        
42197591

--------------------------------------------------------------------------------








NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDFARM BUREAU PROPERTY & CASUALTY INSURANCE COMPANY$1,000,000
Series A

        
42197591

--------------------------------------------------------------------------------








NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDSTANDARD INSURANCE COMPANY$3,000,000 Series A





        
42197591

--------------------------------------------------------------------------------




NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED
UNITED FARM FAMILY MUTUAL INSURANCE COMPANY
$1,000,000 Series A

        
42197591

--------------------------------------------------------------------------------




NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED
UNITED FARM FAMILY LIFE INSURANCE COMPANY
$1,000,000 Series B

        
42197591

--------------------------------------------------------------------------------




NAME AND ADDRESS OF PURCHASERPRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASEDSOUTHERN FARM BUREAU LIFE INSURANCE COMPANY$1,000,000
Series A
$1,000,000 Series B



        
42197591